Exhibit 10.6

 

IMS HEALTH INCORPORATED

 

RETIREMENT EXCESS PLAN

 

 

As Amended and Restated Effective as of January 1, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

INTRODUCTION

1

 

 

SECTION 1

- DEFINITIONS

2

 

 

 

1.1

“Affiliated Employer”

2

 

 

 

1.2

“Benefit Payment Date”

2

 

 

 

1.3

“Board”

2

 

 

 

1.4

“Cause”

2

 

 

 

1.5

“Change in Control”

3

 

 

 

1.6

“Code”

5

 

 

 

1.7

“Committee”

6

 

 

 

1.8

“Company”

6

 

 

 

1.9

“Designated Beneficiary”

6

 

 

 

1.10

“Disability”

6

 

 

 

1.11

“Effective Date”

6

 

 

 

1.12

“ERISA”

6

 

 

 

1.13

“Good Reason”

6

 

 

 

1.14

“Member”

9

 

 

 

1.15

“Plan”

9

 

 

 

1.16

“Plan Administrator”

9

 

 

 

1.17

“Potential Change in Control”

9

 

 

 

1.18

“Qualified Plan”

10

 

 

 

1.19

“Regulations”

10

 

 

 

1.20

“Retirement Benefit”

10

 

 

 

1.21

“Separation from Service”

10

 

 

 

1.22

“Specified Employee”

10

 

 

 

SECTION 2

- PARTICIPATION

11

 

 

 

2.1

Commencement of Participation

11

 

 

 

SECTION 3

- AMOUNT AND FORM OF BENEFITS

11

 

 

 

3.1

Retirement Benefit

11

 

 

 

3.2

Time and Form of Payment

12

 

 

 

3.3

Nonpayment of Benefits

16

 

 

 

3.4

Notification of Nonpayment of Benefits

18

 

i

--------------------------------------------------------------------------------


 

3.5

Repayment of Benefits

18

 

 

 

3.6

Change in Control

19

 

 

 

SECTION 4

- DEATH BENEFITS

20

 

 

 

4.1

Death Prior to Benefit Payment

20

 

 

 

4.2

Death On or After Benefit Payment

21

 

 

 

SECTION 5

- PLAN ADMINISTRATOR

21

 

 

 

5.1

Duties and Authority

21

 

 

 

5.2

Presentation of Claims

22

 

 

 

5.3

Claims Denial Notification

22

 

 

 

5.4

Claims Review Procedure

23

 

 

 

5.5

Timing

23

 

 

 

5.6

Final Decision

24

 

 

 

5.7

Delayed Payments

24

 

 

 

SECTION 6

- MISCELLANEOUS

25

 

 

 

6.1

Amendment; Suspension

25

 

 

 

6.2

Termination

26

 

 

 

6.3

No Employment Rights

28

 

 

 

6.4

Unfunded Status

28

 

 

 

6.5

Arbitration

29

 

 

 

6.6

No Alienation

30

 

 

 

6.7

Withholding

30

 

 

 

6.8

Governing Law

30

 

 

 

6.9

Successors

31

 

 

 

6.10

Integration

31

 

 

 

Appendix A

33

 

 

Appendix B

34

 

 

Appendix C

35

 

ii

--------------------------------------------------------------------------------


 

IMS HEALTH INCORPORATED

 

RETIREMENT EXCESS PLAN

 

As Amended and Restated Effective as of January 1, 2005

 

INTRODUCTION

 

Effective as of July 1, 1998, the IMS Health Incorporated Retirement Excess Plan
(the “Plan”) was established to provide participating employees with retirement
benefits in excess of those permitted to be paid under the IMS Health
Incorporated Retirement Plan (the “Qualified Plan”) due to the limitations
imposed by Sections 401(a)(17) and 415 of the Internal Revenue Code of 1986, as
amended (the “Code”) and the exclusion from the definition of compensation under
the Qualified Plan of amounts deferred under any nonqualified deferred
compensation plan. This document represents a complete restatement of the Plan
effective as of January 1, 2005.  The provisions of this amendment and
restatement of the Plan shall apply to Members of the Plan who have not retired
or terminated employment with the Company as of January 1, 2005.  The rights to
benefits, if any, of any former Member who retired or otherwise terminated
employment before January 1, 2005, together with the amount of such benefits,
shall continue to be governed by the provisions of the Plan in effect as of the
date of such retirement or termination of employment. In addition, with respect
to the Members identified on Appendix A to the Plan, the provisions of this
amendment and restatement of the Plan shall apply to benefits they accrue under
the Plan after December 31, 2004.  The rights to vested benefits they had
accrued under the Plan as of December 31, 2004, together with the amount of such
benefits and any elections with respect to such benefits in effect on

 

--------------------------------------------------------------------------------


 

December 31, 2004, shall continue to be governed by the provisions of the Plan
in effect as of December 31, 2004.

 

SECTION 1 - DEFINITIONS

 

1.1                                 “Affiliated Employer” shall mean an entity
affiliated with the Company.

 

1.2                                 “Benefit Payment Date” shall mean the date
on which a Member’s Retirement Benefit is paid to such Member in accordance with
Section 3.2 or to such Member’s Designated Beneficiary in accordance with
Section 4.1.

 

1.3                                 “Board” shall mean the Board of Directors of
IMS Health Incorporated, except that any action authorized to be taken by the
Board hereunder may also be taken by a duly authorized committee of the Board or
its duly authorized delegees.

 

1.4                                 “Cause”  A Member shall not be deemed to
have been terminated for “Cause” under this Plan unless such Member shall have
been terminated for “Cause” under the terms of such Member’s employment
agreement or change in control agreement with the Company, if any.  If no such
employment agreement or change in control agreement containing a definition of
“Cause” shall be in effect, for purposes of this Plan “Cause” shall mean a
Member’s:

 

(a)                                  willful and continued failure to
substantially perform his or her duties (other than any such failure resulting
from incapacity due to physical or

 

2

--------------------------------------------------------------------------------


 

mental illness or Disability or any failure after the issuance of a notice of
termination by the Member for Good Reason) which failure is demonstrably and
materially damaging to the financial condition or reputation of the Company
and/or its Affiliated Employers, and which failure continues more than 48 hours
after a written demand for substantial performance is delivered to the Member by
the Company, which demand specifically identifies the manner in which the
Company believes that the Member has not substantially performed his or her
duties; or

 

(b)                                 the willful engaging by the Member in
conduct which is demonstrably and materially injurious to the Company,
monetarily or otherwise.

 

No act, or failure to act, on the part of the Member shall be deemed “willful”
unless done, or omitted to be done, by the Member not in good faith and without
reasonable belief that his or her action or omission was in the best interest of
the Company.

 

1.5                                 “Change in Control”  If a “Change in
Control” shall have occurred or shall be deemed to have occurred under the terms
of a Member’s Change in Control Agreement or employment agreement with the
Company, if any, then a “Change in Control” shall be deemed to have occurred
under this Plan.   Otherwise a “Change in Control” shall be deemed to have
occurred if:

 

(a)                                  any “Person” as such term is used for
purposes of  Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)

 

3

--------------------------------------------------------------------------------


 

(other than the Company, any trustee or other fiduciary holding securities under
an employee benefit plan of the Company, or any company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), becomes the “Beneficial
Owner” (as defined in Rule 13d-3 of the Exchange Act), directly or indirectly,
of securities of the Company representing 20% or more of the combined voting
power of the Company’s then outstanding securities;

 

(b)                                 during any period of 24 months (not
including any period prior to the Effective Date), individuals who at the
beginning of such period constitute the Board, and any new director (other than
(i) a director nominated by a Person who has entered into an agreement with the
Company to effect a transaction described in Sections 1.5(a), (c), or
(d) hereof, (ii) a director nominated by any Person (including the Company) who
publicly announces an intention to take or to consider taking actions
(including, but not limited to, an actual or threatened proxy contest) which if
consummated would constitute a Change in Control, or (iii) a director nominated
by any Person who is the Beneficial Owner, directly or indirectly, of securities
of the Company representing 10% or more of the combined voting power of the
Company’s securities) whose election by the Board or nomination for election by
the Company’s stockholders was approved in advance by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period

 

4

--------------------------------------------------------------------------------


 

or whose election or nomination for election was previously so approved, cease
for any reason to constitute at least a majority thereof;

 

(c)                                  any transaction (or series of transactions)
is consummated under which the Company is merged or consolidated with any other
company, other than a merger or consolidation (i) which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 66 2/3% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, and
(ii) after which no Person holds 20% or more of the combined voting power of the
then outstanding securities of the Company or such surviving entity;

 

(d)                                 a sale or disposition by the Company of all
or substantially all of the Company’s assets is consummated or the stockholders
of the Company approve a plan of complete liquidation of the Company; or

 

(e)                                  the Board adopts a resolution to the effect
that, for purposes of this Plan, a Change in Control has occurred.

 

1.6                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended from time to time.

 

5

--------------------------------------------------------------------------------


 

1.7                                 “Committee” shall mean the the Human
Resources Committee of the Board (the Compensation and Benefits Committee before
January 1, 2007) or any successor thereto.

 

1.8                                 “Company” shall mean IMS Health
Incorporated.

 

1.9                                 “Designated Beneficiary”  shall mean one or
more persons, estates or other entities, designated in accordance with such
procedures as may be specified by the Plan Administrator, that are entitled to
receive benefits under the Plan upon the death of a Member and, in the absence
of any such designation, the Member’s estate.

 

1.10                           “Disability” shall mean with respect to any
Member, disability or disabled for purposes of the long-term disability plan of
the Company or an Affiliated Employer pursuant to which long-term disability
benefits are payable to such Member.

 

1.11                           “Effective Date” shall mean July 1, 1998.  The
Effective Date of this amendment and restatement shall mean January 1, 2005.

 

1.12                           “ERISA”  shall mean the Employee Retirement
Income Security Act of 1974, as amended.

 

1.13                           “Good Reason”  If a Member shall have terminated
employment for “Good Reason” under the terms of such Member’s Change in Control
Agreement or employment agreement with the Company, if any, then such Member
shall be deemed to have terminated employment for “Good

 

6

--------------------------------------------------------------------------------


 

Reason” under this Plan.  Otherwise “Good Reason” shall mean, without the
Member’s express written consent, the occurrence of any of the following
circumstances unless such circumstances are fully corrected prior to the date of
termination specified in the notice of termination given in respect thereof:

 

(a)                                  the assignment to the Member of any duties
inconsistent with the Member’s position in the Company, or an adverse alteration
in the nature or status of the Member’s responsibilities or the conditions of
the Member’s employment;

 

(b)                                 a reduction by the Company in the Member’s
annual base salary, target bonus or perquisites except for across-the-board
perquisite reductions similarly affecting all senior executives of the Company
and all senior executives of any Person, as such term is used for purposes of
Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended, in
control of the Company;

 

(c)                                  the relocation of the principal place of
the Member’s employment to a location more than 50 miles from the location of
such place of employment; for this purpose, required travel on the Company’s
business will not constitute a relocation so long as the extent of such travel
is substantially consistent with the Member’s customary business travel
obligations;

 

7

--------------------------------------------------------------------------------


 

(d)                                 the failure by the Company to pay to the
Member any portion of the Member’s compensation or to pay to the Member any
portion of an installment of deferred compensation under any deferred
compensation program of the Company within seven days of the date such
compensation is due;

 

(e)                                  the failure by the Company to continue in
effect any material compensation or benefit plan in which the Member
participated unless an equitable arrangement (embodied in an ongoing substitute
or alternative plan) has been made with respect to such plan, or the failure by
the Company to continue the Member’s participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amounts of benefits provided and the level of the Member’s
participation relative to other participants;

 

(f)                                    the failure of the Company to obtain a
satisfactory agreement from any successor to the Company to fully assume the
Company’s obligations and to perform under this Plan, as contemplated in
Section 6.9 hereof;

 

(g)                                 with respect to any Member who is a party to
an employment agreement or a Change in Control Agreement, any purported
termination of such Member’s employment that is not effected pursuant to the
notice provisions, if any, in such Member’s employment agreement or Change in
Control Agreement.

 

8

--------------------------------------------------------------------------------


 

1.14                           “Member” shall mean an employee of the Company or
an Affiliated Employer who becomes a participant in the Plan pursuant to
Section 2.

 

1.15                           “Plan” shall mean this IMS Health Incorporated
Retirement Excess Plan, as embodied herein, and any amendments thereto.

 

1.16                           “Plan Administrator” shall mean the Company,
except that any action authorized to be taken by the Plan Administrator
hereunder may also be taken by any committee or person(s) duly authorized by the
Board or the duly authorized delegees of such duly authorized committee or
person(s).

 

1.17                           “Potential Change in Control”  If a “Potential
Change in Control” shall have occurred or shall be deemed to have occurred under
the terms of a Member’s Change in Control Agreement or employment agreement with
the Company, if any, then a “Potential Change in Control” shall be deemed to
have occurred under this Plan.  Otherwise a “Potential Change in Control” shall
be deemed to have occurred if:

 

(a)                                  the Company enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control;

 

(b)                                 any Person (including the Company), as
defined in Section 1.5(a) hereof, publicly announces an intention to take or to
consider taking actions which if consummated would constitute a Change in
Control; or

 

(c)                                  the Board adopts a resolution to the effect
that, for purposes of this Plan, a Potential Change in Control has occurred.

 

9

--------------------------------------------------------------------------------


 

1.18                           “Qualified Plan”  shall mean the IMS Health
Incorporated Retirement Plan, as the same may be amended from time to time.

 

1.19                           “Regulations”  shall mean proposed and final
Treasury Regulations, as the same may be amended from time to time.

 

1.20                           “Retirement Benefit” shall mean the benefit
described in Section 3.1(a) hereof.

 

1.21                           “Separation from Service”  shall mean termination
of employment with the Company and any Affiliated Employer.  Whether a Member
has had a Separation from Service shall be determined by the Plan Administrator
on the basis of all relevant facts and circumstances and with reference to
Regulations Section 1.409A-1(h).

 

1.22                           “Specified Employee”  shall mean an employee who
satisfies the requirements for being designated a “key employee” under
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to
Section 416(i)(5) of the Code at any time during a calendar year, in which case
such employee shall be considered a Specified Employee for the twelve-month
period beginning on the first day of the fourth month immediately following the
end of such calendar year.

 

10

--------------------------------------------------------------------------------


 

SECTION 2- PARTICIPATION

 

2.1                                 Commencement of Participation.  All
participants in the Qualified Plan shall be Members in this Plan whenever their
benefits under the Qualified Plan, as from time to time in effect, are reduced
by reason of the limitations imposed by Sections 401(a)(17) and 415 of the Code
or the exclusion from the definition of compensation under the Qualified Plan of
amounts deferred under any nonqualified deferred compensation plan.

 

SECTION 3- AMOUNT AND FORM OF BENEFITS

 

3.1                                 Retirement Benefit

 

(a)                                  Retirement Benefit. The Company shall pay
to each Member (or such Member’s Designated Beneficiary) a benefit equal to the
excess of (i) over (ii), where:

 

(i)            equals the amount of the annual benefit that would be payable to
the Member (or his or her Designated Beneficary) under the Qualified Plan if the
limitations imposed by Sections 401(a)(17) and 415 of the Code and the exclusion
from the definition of compensation under the Qualified Plan of amounts deferred
under any nonqualified deferred compensation plan did not apply; and

 

11

--------------------------------------------------------------------------------


 

(ii)           equals the sum of (A) the actual annual benefit payable to the
Member (or his or her Designated Beneficiary) from the Qualified Plan and
(B) the annual benefit payable to the Member (or his or her Designated
Beneficiary) from the Pension Benefit Equalization Plan of The Dun & Bradstreet
Corporation (as in effect on October 31, 1996), as determined by the Company in
accordance with the methods and assumptions specified in Appendix B to this
Plan.

 

For purposes of this Section 3.1, the annual benefit under the Qualified Plan
shall be determined as a life annuity commencing on the Benefit Payment Date,
calculated in accordance with the assumptions provided in the Qualified Plan for
purposes of determining the accrued benefit thereunder with respect to Benefit
Payment Dates occurring on or after the Member’s attainment of age 55 and the
assumptions specified in Appendix B for Benefit Payment Dates occurring before
the Member’s attainment of age 55.

 

Notwithstanding the foregoing, no benefits shall be payable hereunder unless the
Member has a nonforfeitable right to benefits under the Qualified Plan.

 

3.2                                 Time and Form of Payment.

 

(a)                                  Until January 1, 2009, a Member’s
Retirement Benefit shall be payable at the same time and in the same form as the
Member’s benefits under the Qualified Plan; however, if a Member shall have made
an election in

 

12

--------------------------------------------------------------------------------


 

accordance with Section 3.2(c) to receive his or her Retirement Benefit in the
form of a lump sum, such Retirement Benefit shall be paid in a lump sum at the
same time as the Member’s benefits under the Qualified Plan.

 

(b)                                 Effective January 1, 2009, a Member’s
Retirement Benefit shall automatically be paid in the form of a lump sum in the
payroll period next following the payroll period in which occurs the later of: 
(i) the Member’s attainment of age 55; or (ii) the Member’s Separation from
Service.

 

(c)                                  Notwithstanding Section 3.2(a), any lump
sum election made in accordance with the terms of the Plan in effect prior to
January 1, 2005 shall continue to be effective with respect to a Retirement
Benefit or Deferred Vested Benefit payable before January 1, 2009. In addition,
a Member (i) who accrues a Retirement Benefit with respect to periods prior to
January 1, 2009, and (ii) to whom distributions have not commenced, shall be
permitted to elect, on or before December 31, 2008, on forms to be provided by
the Plan Administrator, whether payment of the Retirement Benefit to which such
Member may become entitled shall be paid in a lump sum provided that with
respect to an election made in  2005, 2006, 2007 or 2008, the election may apply
only to Retirement Benefits that would not otherwise be payable in the calendar
year in which the election is made and may not cause a Retirement Benefit to be
paid in such calendar year that would not otherwise be payable in such calendar
year.

 

13

--------------------------------------------------------------------------------


 

(d)                                 The lump sum payment of a Member’s
Retirement Benefit shall equal the present value of such benefit, and such
present value shall be determined on the basis of:  (i) a discount rate equal to
85% of the average of the 15-year non-callable U.S. Treasury bond yields (or, in
the event that 15-year non-callable U.S. Treasury bond yields are unavailable,
such proxy for the same as the Plan Administrator may reasonably select) as of
the close of business on the last business day of each of the three months
immediately preceding the Benefit Payment Date, and (ii) the 1983 Group Annuity
Mortality Table.

 

(e)                                  Anything in this Plan to the contrary
notwithstanding, payment to any Specified Employee upon Separation from Service
shall not be made before the date that is six months after the date of
Separation from Service (or, if earlier, the date of death of such Specified
Employee). Any payment due within such six-month period will be adjusted to
reflect the deferred payment date by multiplying the payment by the product of
the six-month CMT Treasury Bill annualized yield rate as published by the U.S.
Treasury for the date on which such payment would have been made but for the
delay multiplied by a fraction, the numerator of which is the number of days by
which such payment was delayed and the denominator of which is 365. The adjusted
lump sum payment shall be made at the beginning of the seventh month following
the Member’s Separation from Service.  The six-month delay in payment described
herein shall not apply,

 

14

--------------------------------------------------------------------------------


 

however, to any payment made under the circumstances described in
Section 3.2(f).

 

(f)            The preceding provisions of this Section 3.2 to the contrary
notwithstanding, a payment to or on behalf of a Member shall be accelerated
under each of the following circumstances:

 

(i)            if payment is required to be made to an individual other than the
Member to fulfill a domestic relations order as defined in
Section 414(p)(1)(B) of the Code;

 

(ii)           to the extent that payment is reasonably necessary to avoid the
violation of an applicable Federal, state, local or foreign ethics law or
conflicts of interest law as provided in Regulations
Section 1.409A-3(j)(4)(iii); or

 

(iii)          if all or a portion of the Retirement Benefit payable to a
Member  or Designated Beneficiary constitutes taxable income to such Member or
Designated Beneficiary for any taxable year that is prior to the taxable year in
which such Retirement Benefit is to be paid to such Member or Designated
Beneficiary as a result of the Plan’s failure to comply with the requirements of
Section 409A of the Code and the Regulations thereunder, the Retirement Benefit
shall be immediately paid to such Member or Designated Beneficiary to the extent
that such Retirement Benefit is required to be included in income.  As provided
in Section 6.8, the

 

15

--------------------------------------------------------------------------------


 

Company shall reimburse such Member or Designated Beneficiary on a fully
grossed-up and after-tax basis for any tax penalty or interest payable in
connection with such income inclusion (so that the recipient of such
reimbursement is held economically harmless).

 

(g)                                 The provisions of this Section 3.2 to the
contrary notwithstanding, a payment to a Member (or his or her Designated
Beneficiary) may be delayed to a date after the designated Benefit Payment Date
if calculation of the amount of the payment is not administratively practicable
due to events beyond the control of the Member (or his or her Designated
Beneficiary) and such delay is for reasons that are commercially reasonable,
provided that payment is made as soon as payment is administratively
practicable.  Any payment delayed pursuant to this Section 3.2(g) will be
adjusted to reflect the deferred payment date by multiplying the payment by the
product of the six-month CMT Treasury Bill annualized yield rate as published by
the U.S. Treasury for the date on which such payment would have been made but
for the delay multiplied by a fraction, the numerator of which is the number of
days by which such payment was delayed and the denominator of which is 365.

 

3.3           Nonpayment of Benefits.  Subject to Section 3.6 hereof, no
benefits shall be paid to a Member or Designated Beneficiary if the Member has:

 

16

--------------------------------------------------------------------------------


 

(a)                                  become a stockholder (unless such stock is
listed on a national securities exchange or traded on a daily basis in the
over-the-counter market and the Member’s ownership interest is not in excess of
2% of the company whose shares are being purchased), employee, officer, director
or consultant of or to a company, or a member or an employee of or a consultant
to a partnership or any other business or firm, which competes with any of the
businesses identified in the Company’s Employee Protection Plan, or such Member
accepts any form of compensation from such competing entity;

 

(b)                                 been discharged from employment with the
Company or any Affiliated Employer for Cause;

 

(c)                                  failed to retain in confidence any and all
confidential information concerning the Company or any Affiliated Employer and
its respective business which was known or became known to the Member, except as
otherwise required by law and except information (i) ascertainable or obtained
from public information, (ii) received by the Member at any time after the
Member’s Separation from Service, from a third party not employed by or
otherwise affiliated with the Company or any Affiliated Employer, or (iii) which
was or became known to the public by any means other than a breach of this
Section 3.3; or

 

(d)                                 made disparaging comments about the Company
or any Affiliated Employer in any communications, written or oral, with any
individual, company, government body or agency or any other entity whatsoever. 
For

 

17

--------------------------------------------------------------------------------


 

purposes hereof,  “disparage” shall mean any communication, including, but not
limited to, any statements, actions or insinuations, made either directly or
through a third party, that would tend to lessen the standing or stature of  the
Company or any Affiliated Employer in the eyes of a customer, a prospective
customer, a shareholder or a prospective shareholder.

 

3.4                                 Notification of Nonpayment of Benefits. 
Subject to Section 3.6 hereof, in any case described in Section 3.3, the Member
or Designated Beneficiary shall be given prior written notice that no benefits
will be paid to such Member or Designated Beneficiary and shall be provided an
opportunity to be heard prior to any such nonpayment of benefits.  Such written
notice shall specify the particular act(s), or failures to act, and the basis on
which the decision not to pay his or her benefits has been made.

 

3.5           Repayment of Benefits. Subject to Section 3.6 hereof, a Member who
is paid his or her Retirement Benefit, shall receive such Retirement Benefit 
subject to the condition that if such Member engages in any of the acts
described in Section 3.3, then such Member shall, within 60 days after written
notice by the Company specifying the particular act(s), or failures to act, and
the basis on which the decision to recover such Retirement Benefit has been
made, repay to the Company the entire amount of the Retirement Benefit
previously paid to such Member.

 

18

--------------------------------------------------------------------------------


 

 3.6                              Change in Control.

 

(a)                               Anything in this Plan to the contrary
notwithstanding:

 

(i)                                     Any Member, whose employment with the
Company or an Affiliated Employer is involuntarily terminated by the Company or
an Affiliated Employer at or within two years following a Change in Control for
a reason other than Cause or whose employment is voluntarily terminated by the
Member with Good Reason at or within two years following a Change in Control
shall be deemed to have a nonforfeitable right to his or her Retirement Benefit
under this Plan and the time of payment of such Retirement Benefit under
Section 3.2 shall be determined without regard to whether the Member has
attained age 55.

 

(ii)                                  In the event of a Potential Change in
Control or Change in Control, the Company shall, not later than 15 days
thereafter, have established one or more so-called “rabbi” trusts and shall
deposit therein cash in an amount sufficient to provide for full payment of all
potential benefits payable under the Plan at or following a Change in Control;
provided, however, that no such deposit shall be made if it would cause a
violation of the funding limitations of Section 409A(b)(3) of the Code.  Such
rabbi trust(s) shall be irrevocable and shall provide that the Company may not,
directly or indirectly, use or recover any assets of the trust(s) until such
time as all obligations which potentially could arise hereunder have been
settled and paid in full, subject only to the claims of

 

19

--------------------------------------------------------------------------------


 

creditors of the Company in the event of insolvency or bankruptcy of the
Company; provided, however, that if no Change in Control has occurred within two
years after such Potential Change in Control, such rabbi trust(s) shall at the
end of such two-year period become revocable and may thereafter be revoked by
the Company.

 

(iii)          The provisions of Sections 3.3 through 3.5 shall be of no force
or effect with respect to Members who have a Separation from Service for the
reasons described in Section 3.6(a)(i) within a two-year period following a
Change in Control.

 

SECTION 4- DEATH BENEFITS

 

 4.1                              Death Prior to Benefit Payment.  Until
January 1, 2009, if a Member who is vested in his or her benefit under the
Qualified Plan dies prior to his or Benefit Payment Date under this Plan, such
Member’s Designated Beneficiary shall be paid the benefit provided in
Section 3.1(a) in the same form and at the same time as provided under the
Qualified Plan unless such Member shall have made a lump sum election as
provided in Section 3.2(c) in which case such benefit shall be payable to the
Member’s Designated Beneficiary in the form of a lump sum as provided in such
election. From and after January 1, 2009, if a Member who is vested in his or
her benefit under the Qualified Plan dies prior to his or her Benefit Payment
Date under this Plan, such Member’s Designated Beneficiary shall be paid the
benefit provided in Section 3.1(a) in the form of a lump

 

20

--------------------------------------------------------------------------------


 

sum.  The amount of any lump sum payment shall be determined using the actuarial
assumptions set forth in Section 3.2(d). Payment of such benefit upon the death
of a Member shall be made on the first day of the month next following the month
in which the Member’s death occurs.

 

 4.2                              Death On or After Benefit Payment . No benefit
shall be payable to the Designated Beneficiary of a Member whose Retirement
Benefit was paid or commenced prior to his or her death except to the extent
that such Retirement Benefit commenced to be paid prior to January 1, 2009 in
the form of an annuity that included survivor benefits, in which case the
survivor benefits shall be payable in accordance with such annuity.

 

SECTION 5 - PLAN ADMINISTRATOR

 

 5.1                              Duties and Authority.  The Plan Administrator
shall be responsible for the administration of the Plan and may delegate to any
management committee, employee, director or agent its responsibility to perform
any act hereunder, including, without limitation, those matters involving the
exercise of discretion; provided, that such delegation shall be subject to
revocation at any time at the Plan Administrator’s discretion.  The Plan
Administrator shall have the sole discretion to determine all questions arising
in connection with the Plan, to interpret the provisions of the Plan and to
construe all of its terms, to adopt, amend, and rescind rules and regulations
for the administration of the Plan, and generally to conduct and administer the
Plan and to make all determinations in connection with the

 

21

--------------------------------------------------------------------------------


 

Plan as may be necessary or advisable.  All such actions of the Plan
Administrator shall be conclusive and binding upon all Members, Designated
Beneficiaries and other persons.

 

 5.2                              Presentation of Claims.  Claims for benefits
shall be filed in writing with the Plan Administrator.  Written or electronic
notice of the disposition of a claim shall be furnished to the claimant within
90 days after the claim is filed (or within 180 days if special circumstances
require an extension of time for processing the claim and if notice of such
extension and circumstances is provided to the claimant within the initial
90-day period.)

 

 5.3                              Claims Denial Notification.  If a claim is
wholly or partially denied, the Plan Administrator shall furnish to the claimant
a written notice setting forth in a manner calculated to be understood by the
claimant:

 

(a)                                  the specific reason(s) for denial;

 

(b)                                 specific reference(s) to pertinent Plan
provisions on which any denial is based;

 

(c)                                  a description of any additional material or
information necessary for the claimant to perfect the claim, and an explanation
of why such material or information is necessary;

 

(d)                                 an explanation of the Plan’s claims review
procedures and the applicable time limits for such procedures; and

 

22

--------------------------------------------------------------------------------


 

(e)                                  a statement that the claimant has a right
to bring a civil action under Section 502(a) of ERISA following an adverse
determination on review.

 

5.4                                 Claims Review Procedure.  Upon a denial, the
claimant is entitled (either in person or by his duly authorized representative)
to:

 

(a)                                  request a subsequent review of the claim by
the Plan Administrator upon written application for review made to the Plan
Administrator.  In the case of a denial as to which written notice of denial has
been given to the claimant, any such request for review of the claim must be
made within 60 days after receipt by the claimant of such notice.  A claimant
must submit a written application for review before the claimant is permitted to
bring a civil action for benefits;

 

(b)                                 review pertinent documents relating to the
denial; and

 

(c)                                  submit written comments, documents, records
and other information relating to the claim.

 

5.5                                 Timing.  The Plan Administrator shall make
its decision and notify the claimant with respect to a claim not later than 60
days after receipt of the request.  Such 60-day period may be extended for
another period of 60 days if the Plan Administrator finds that special
circumstances require an extension of time for processing and notice of the
extension and special circumstances is provided to the claimant within the
initial 60-day period.

 

23

--------------------------------------------------------------------------------


 

 5.6                              Final Decision.  The claim for review shall be
given a full and fair review that takes into account all comments, documents,
records and other information submitted that relates to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.  The Plan Administrator shall provide the claimant with
written or electronic notice of the decision in a manner calculated to be
understood by the claimant.  The notice shall include specific reasons for the
decision, specific references to the pertinent Plan provisions on which the
decision is based, a statement that the claimant has a right to bring a civil
action under Section 502(a) of ERISA, and a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all documents, records and other information relevant to the claim.  A
document is relevant to the claim if it was relied upon in making the
determination, was submitted, considered or generated in the course of making
the determination or demonstrates that benefit determinations are made in
accordance with the Plan and that Plan provisions have been applied consistently
with respect to similarly situated claimants.

 

 5.7                              Delayed Payments.  If the Plan Administrator
shall approve the payment of a claim for benefits filed in accordance with the
claims procedures set forth hereinabove, any payment delayed pending the
resolution of such claim will be adjusted to reflect the deferred payment date
by multiplying the payment by the product of the six-month CMT Treasury Bill

 

24

--------------------------------------------------------------------------------


 

annualized yield rate as published by the U.S. Treasury for the date on which
such payment would have been made but for the delay multiplied by a fraction,
the numerator of which is the number of days by which such payment was delayed
and the denominator of which is 365.

 

SECTION 6- MISCELLANEOUS

 

 6.1                             Amendment; Suspension.  The Board, may, in its
sole discretion suspend or amend this Plan at any time or from time to time, in
whole or in part and the Employee Benefits Committee of the Company may amend
the Plan without the approval of the Board with respect to amendments that such
Committee determines do not have a significant effect on the cost of the Plan;
provided, however, that no such suspension or amendment of the Plan may
(a) adversely affect a Member’s benefit under the Plan to which he or she has
become entitled in accordance with the Plan as in effect on the date immediately
preceding the date of such suspension or amendment, or (b) adversely affect a
Member’s right or the right of a Designated Beneficiary to receive a benefit in
accordance with the Plan as in effect on the date immediately preceding the date
of such suspension or amendment, or (c) cause any payment that a Member or
Designated Beneficiary is entitled to receive under this Plan to become subject
to an income tax penalty or interest payable under Section 409A of the Code.

 

25

--------------------------------------------------------------------------------


 

 6.2                              Termination This Plan may be terminated and
lump sum distributions made to Members (or their Designated Beneficiaries) of
their Retirement Benefits hereunder only in accordance with one of the following
methods:

 

(a)                                  within twelve months of a dissolution of
the Company taxed under Section 331 of the Code, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1(A), provided that
Members’ Retirement Benefits are included in their gross incomes in the latest
of :  (i) the calendar year in which the Plan termination and liquidation
occurs; or (ii) the first calendar year in which the payment is administratively
practicable;

 

(b)                                 within the thirty days preceding or the
twelve months following a change in control as defined in Regulations
Section 1.409A-2(g)(4)(i), provided that all agreements, methods, programs, and
other arrangements sponsored by the service recipient, as defined in Regulations
Section 1.409A-1(g), immediately after the time of the change in control event
with respect to which deferrals of compensation are treated as having been
deferred under a single plan under Regulations Section 1.409A-1(c)(2) are
terminated and liquidated with respect to each participant who experienced the
change in control event, so that under the terms of the termination and
liquidation all such participants are required to receive all amounts of
compensation deferred under the terminated agreements, methods, programs, and
other arrangements within twelve months of the date the service recipient
irrevocably takes all necessary action to terminate and liquidate the
agreements, methods, programs, and other arrangements, provided that the

 

26

--------------------------------------------------------------------------------


 

service recipient with the discretion to liquidate and terminate the agreements,
methods, programs, and other arrangements is the service recipient that is
primarily liable immediately after the transaction for the payment of the
deferred compensation;

 

(c)                                  (i) the termination and liquidation does
not occur proximate to a downturn in the financial health of the Company;
(ii) all arrangements sponsored by the Company that would be aggregated with any
terminated arrangement under Regulations Section 1.409A-1(c) if the same Member
participated in all of the arrangements are terminated; (iii) no payments other
than payments that would be payable under the terms of the arrangements if the
termination had not occurred are made within twelve months of the date the
Company takes all necessary action to irrevocably terminate and liquidate the
arrangements; (iv) all payments are made within twenty-four months of the date
the Company takes all necessary action to irrevocably terminate and liquidate
the arrangements; and (v) the Company does not adopt a new arrangement that
would be aggregated with any terminated arrangement under Regulations
Section 1.409A-1(c) if the same Member participated in both arrangements, at any
time within three years following the date the Company takes all necessary
action to irrevocably terminate and liquidate the arrangements; or

 

 (d)                              such other events and conditions as the
Internal Revenue Service may prescribe.

 

27

--------------------------------------------------------------------------------


 

Anything in this Section 6.2 to the contrary notwithstanding, no such
termination of the Plan may (a) adversely affect a Member’s benefit under the
Plan to which he or she has become entitled in accordance with the Plan as in
effect on the date immediately preceding the date of such termination, or
(b) adversely affect a Member’s right or the right of a Designated Beneficiary
to receive a benefit in accordance with the Plan as in effect on the date
immediately preceding the date of such termination, or (c) cause any payment
that a Member or Designated Beneficiary is entitled to receive under this Plan
to become subject to an income tax penalty or interest payable under
Section 409A of the Code.

 

 6.3                              No Employment Rights.  Nothing contained
herein will confer upon any Member the right to be retained in the service of
the Company or any Affiliated Employer, nor will it interfere with the right of
the Company or any Affiliated Employer to discharge or otherwise deal with
Members with respect to matters of employment.

 

 6.4                              Unfunded Status.  Members shall have the
status of general unsecured creditors of the Company, and this Plan constitutes
a mere promise by the Company to make benefit payments at the time or times
required hereunder. It is the intention of the Company that this Plan be
unfunded for tax purposes and for purposes of Title I of ERISA and any trust
created by the Company and any assets held by such trust to assist the Company
in meeting its obligations under the Plan shall meet the requirements necessary
to retain such unfunded status.

 

28

--------------------------------------------------------------------------------


 

 6.5                              Arbitration.  Any dispute or controversy
arising under or in connection with the Plan shall be settled exclusively by
arbitration in Fairfield, Connecticut in accordance with the rules of the
American Arbitration Association in effect at the time of such arbitration.  The
Company shall promptly pay or reimburse on a fully grossed-up and after-tax
basis (so that the recipient of such reimbursement is held economically
harmless) all reasonable costs and expenses (including fees and disbursements of
counsel and pension experts) incurred by a Member or Designated Beneficiary to
assert rights under this Plan for so long as such rights may exist or in any
proceeding in connection therewith brought by a Member or Designated
Beneficiary, whether or not such Member or Designated Beneficiary is ultimately
successful in enforcing such rights or in such proceeding; provided, however,
that no reimbursement shall be owed with respect to expenses relating to any
unsuccessful assertion of rights or proceeding if and to the extent that such
assertion or proceeding was initiated or maintained in bad faith or was
frivolous as determined by the arbitrators or a court having jurisdiction over
the matter.  The amount of expense eligible for reimbursement in any one taxable
year of the Member or Designated Beneficiary shall not affect the amount of
expense eligible for reimbursement in any other taxable year of the Member or
Designated Beneficiary.  The reimbursement of expenses shall be made each
calendar quarter and not later than the last day of the taxable year of the
Member or Designated Beneficiary in which the expense was incurred.  The right
to

 

29

--------------------------------------------------------------------------------


 

reimbursement of any expense under this Section 6.5 shall not be subject to
liquidation or exchange for another benefit.

 

 6.6                              No Alienation.  Except as otherwise provided
in Section 3.2(f)(i), a Member’s right to benefit payments under the Plan shall
not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment by creditors of such
Member or his or her Designated Beneficiary.

 

 6.7                              Withholding.  The Company may withhold from
any benefit under the Plan an amount sufficient to satisfy its tax withholding
obligations.

 

 6.8                              Governing Law.  The Plan shall be governed by
and construed in accordance with the laws of the State of Connecticut applicable
to contracts made and to be performed in such state to the extent not preempted
by federal law. Anything in this Plan to the contrary notwithstanding, the terms
of this Plan shall be interpreted and applied in a manner consistent with the
requirements of Section 409A of the Code and the Regulations thereunder so as
not to subject any Member or Designated Beneficiary to the payment of any tax
penalty or interest which may be imposed by Section 409A of the Code and the
Company shall have no right to accelerate or make any payment under this Plan
except to the extent such action would not subject any Member or Designated
Beneficiary to the payment of any tax penalty or interest under Section 409A of
the Code. If a Member or Designated Beneficiary becomes

 

30

--------------------------------------------------------------------------------


 

subject to any tax penalty or interest under Section 409A of the Code by reason
of his or her participation in this Plan, the Company shall reimburse such
Member or Designated Beneficiary, as the case may be, on a fully grossed-up and
after-tax basis for any such tax penalty or interest (so that the recipient of
such reimbursement is held economically harmless) ten business days prior to the
date such tax penalty or interest is due and payable by such Member or
Designated Beneficiary to the government.

 

 6.9                              Successors.  The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform the obligations of the Company
under this Plan in the same manner and to the same extent that the Company would
have been required to perform such obligations if no such succession had taken
place and such assumption shall be an express condition to the consummation of
any such purchase, merger, consolidation or other transaction.

 

 6.10                        Integration.  In the event of any conflict or
ambiguity between this Plan and the terms of any employment agreement between a
Member and the Company or any Change in Control Agreement between a Member and
the Company (this Plan and any such employment agreement or Change in Control
Agreement being collectively referred to herein as the “arrangements”), such
conflict or ambiguity shall be resolved in

 

31

--------------------------------------------------------------------------------


 

accordance with the terms of that arrangement which are most beneficial to the
Member; provided, however, that no such resolution of any such conflict or
ambiguity shall operate to cause the Member to receive duplicate payments or
benefits under the arrangements.

 

 

 

IMS Health Incorporated

 

 

 

 

 

By:

 

 

 

 

 

Senior Vice President, Human Resources,

 

on behalf of the IMS Health Incorporated

 

Employee Benefits Committee

 

 

 

 

Date:

 

 

32

--------------------------------------------------------------------------------


 

Appendix A

 

David R. Carlucci

 

Robert H. Steinfeld

 

David M. Thomas

 

33

--------------------------------------------------------------------------------


 

Appendix B

 

The benefits payable from the Pension Benefit Equalization Plan of the Dun &
Bradstreet Corporation (the “Excess Plan”) to Members of this Plan shall be
determined as the benefit accrued by the Member under the Excess Plan as of
December 31, 1996, calculated on the assumption that such benefit is payable
monthly in the form of a single life annuity commencing on the first day of the
month coincident with or next following the date the Member attains age 55 and
computed on the basis of the mortality rates shown in Appendix C of this Plan
and 6.75% interest.

 

34

--------------------------------------------------------------------------------


 

APPENDIX C

 

MORTALITY RATES

 

Age

 

Participant

 

Beneficiary

 

25

 

.000581

 

.000470

 

26

 

.000610

 

.000497

 

27

 

.000644

 

.000526

 

28

 

.000681

 

.000557

 

29

 

.000720

 

.000591

 

30

 

.000763

 

.000629

 

31

 

.000811

 

.000669

 

32

 

.000866

 

.000714

 

33

 

.000923

 

.000762

 

34

 

.000988

 

.000814

 

35

 

.001059

 

.000873

 

36

 

.001136

 

.000936

 

37

 

.001223

 

.001077

 

38

 

.001318

 

.001084

 

39

 

.001423

 

.001168

 

40

 

.001539

 

.001261

 

41

 

.001682

 

.001369

 

42

 

.001869

 

.001497

 

43

 

.002097

 

.001647

 

44

 

.002364

 

.001815

 

45

 

.002670

 

.002005

 

46

 

.003011

 

.002216

 

47

 

.003388

 

.002449

 

48

 

.003797

 

.002705

 

49

 

.004241

 

.002983

 

50

 

.004717

 

.003289

 

51

 

.005216

 

.003594

 

52

 

.005746

 

.003926

 

53

 

.006310

 

.004288

 

54

 

.006907

 

.004683

 

55

 

.007538

 

.005112

 

56

 

.008206

 

.005588

 

57

 

.008916

 

.006123

 

58

 

.009679

 

.006729

 

59

 

.010510

 

.007415

 

60

 

.011426

 

.008190

 

61

 

.012449

 

.009063

 

62

 

.013608

 

.010042

 

63

 

.014928

 

.011131

 

64

 

.016449

 

.012338

 

65

 

.018207

 

.013671

 

66

 

.020245

 

.015129

 

67

 

.022388

 

.016662

 

 

35

--------------------------------------------------------------------------------


 

Age

 

Participant

 

Beneficiary

 

68

 

.024559

 

.018359

 

69

 

.026871

 

.020335

 

70

 

.029559

 

.022766

 

71

 

.032952

 

.025919

 

72

 

.036762

 

.029529

 

73

 

.040907

 

.033496

 

74

 

.045427

 

.037808

 

75

 

.050298

 

.042428

 

76

 

.055809

 

.047551

 

77

 

.062080

 

.053217

 

78

 

.069068

 

.059419

 

79

 

.076746

 

.066162

 

80

 

.084955

 

.073330

 

81

 

.093582

 

.080901

 

82

 

.102603

 

.088868

 

83

 

.111984

 

.097236

 

84

 

.121754

 

.106074

 

85

 

.131910

 

.115436

 

86

 

.142522

 

.125403

 

87

 

.153693

 

.136075

 

88

 

.165518

 

.147557

 

89

 

.178093

 

.159954

 

90

 

.191529

 

.173397

 

91

 

.203702

 

.185997

 

92

 

.216646

 

.199614

 

93

 

.230478

 

.214387

 

94

 

.245331

 

.230463

 

95

 

.261353

 

.248008

 

96

 

.278704

 

.267202

 

97

 

.297562

 

.288242

 

98

 

.318124

 

.311344

 

99

 

.340598

 

.336741

 

100

 

.365204

 

.364688

 

101

 

.392179

 

.395460

 

102

 

.421772

 

.429358

 

103

 

.455805

 

.467222

 

104

 

.496440

 

.510917

 

105

 

.545840

 

.562310

 

106

 

.606167

 

.623265

 

107

 

.679585

 

.695646

 

108

 

.768255

 

.781319

 

109

 

.874340

 

.882150

 

110

 

.999999

 

.999999

 

 

36

--------------------------------------------------------------------------------